Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/755,269 filed on 4/10/2020 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 4/10/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 9,009,660).

As per claim 1, Griffin discloses a data processing system comprising:
a first data processing agent and a second data processing agent (col. 1, 1.36-39, 1.53-56; col.5, 1.18-21; Fig.lA);
data storage shared coherently between the first data processing agent and the second data processing agent to store a message data structure for one or more messages to provide a message channel between the first data processing agent and the second data processing agent (col. 1, 1.65-col.2, 1.2; col.2, 1.50-54; col.4, 1.48-50; col.5, 1.1-16; col.15, 1.11-13; Fig.6);
wherein the message channel metadata provides message status information for the message channel (col.18,1.45-53; col.19,1.1-3,1. 14-21), and wherein the message channel metadata is one of a plurality of message channel metadata types defined for a corresponding plurality of message channel types between the first data processing agent and the second data processing agent (col.18,1.23-37),
 and wherein at least one of the first data processing agent and the second data processing agent is responsive to an initialization trigger to establish the message channel with a selected message channel type (col.4, 1.48-50; col.5, 1.1-16; col.23,1.41-55; col.24, 1.25-30).

While Griffin does not expressly disclose further data storage accessible to the first data processing agent and the second data processing agent to store message channel metadata, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Griffin as claimed. Griffin differs from the claimed limitation in that it does not expressly disclose storing channel metadata. However, Griffin discloses providing message status information on the channel as shown in column 18, lines 45-52. As such, one of ordinary skill in the art would have found it obvious to store the metadata which is provided by Griffin. The modification as 

As per claim 2, Griffin further discloses wherein the data processing system is arranged to store a message interface data structure, wherein each message interface data structure defines a plurality of message channels established in the data storage and the further data storage (It should be noted that storing a configuration file used to configure other elements of a system is a very common practice in the field of informatics, and thus well-known to one of ordinary skill in the art.).

As per claim 3, Griffin further discloses wherein the at least one of the first data processing agent and the second data processing agent is responsive to the initialization trigger to define the selected message channel type for the plurality of message channels by selecting the selected message channel type for the message interface data structure (col.19,l.23-37).

As per claim 4, Griffin further discloses wherein the data processing system is arranged to store a plurality of message interface data structures, and wherein the selected message channel type for each of the plurality of message interface data structures is set independently (col.19,l.23-37).

As per claim 5, Griffin further discloses wherein the further data storage accessible to the first data processing agent and the second data processing agent comprises a set of registers in a hardware device in the data processing system, wherein a set of memory addresses is memory mapped to the set of registers (col.7, l.38-46; col.9, l.6-16; Fig.3).

As per claim 6, Griffin further discloses wherein at least a subset of the set of memory addresses is memory mapped to multiple locations in the data processing system and at least one of the multiple locations is in a peripheral device dedicated to a data processing device in the data processing system (col.7, l.38-46; col.9, l.6-16; Fig.3).

As per claim 7, Griffin further discloses wherein each address of the set of memory addresses is memory mapped to respective unique locations in the data processing system (col.7, l.38-46; col.9, l.6-16; Fig.3).

As per claim 8, Griffin further discloses wherein the respective unique locations are in a single peripheral device in the data processing system (col.7, l.38-46; col.9, l.6-16; Fig.3).

As per claim 9, Griffin further discloses wherein at least one address of the set of memory addresses is memory mapped to locations in multiple peripheral devices in the data processing system, wherein the multiple peripheral devices are arranged to implement a coherence mechanism to ensure consistent copies of the content of the set of registers (col.7, l.38-46; col.9, l.6-16; Fig.3).

As per claim 11, Griffin further discloses wherein the data processing system is arranged to store a message interface data structure, wherein each message interface data structure defines a plurality of message channels established in the data storage and the further data storage, wherein the set of registers comprises a plurality of notification registers respectively corresponding to the plurality of message channels, and the value stored in the notification register is indicative of a selected message stored in the message data structure of the message channel  (col.7, l.38-46; col.9, l.6-16; Fig.3).

As per claim 12, Griffin further discloses wherein the data processing system is arranged to store a message interface data structure, wherein each message interface data structure defines a plurality of message channels established in the data storage and the further data storage, wherein the set of registers comprises a digest register for storage of the message channel metadata, wherein a value stored in the digest register provides the message status information for each of the plurality of message channels, indicating whether each respective message channel currently has capacity to hold one or more new messages (col.19,l.1-3).

As per claim 13, Griffin further discloses wherein the set of registers comprises a further digest register for storage of the message channel metadata, wherein a value stored in the further digest register provides the message status information for each of the plurality of message channels, indicating whether each respective message channel currently holds one or more new messages (It can be assumed that any message present in the channels is new, since messages are traditionally being removed from the queues once processed. To determine if a queue is empty is a very common practice in the field of informatics, and thus well-known to one of ordinary skill in the art. For example, the function empty() can be used.).

As per claim 14, Griffin further discloses wherein the set of registers in the hardware device is arranged to store a configuration data structure associated with the message data structure, wherein the configuration data structure defines usage parameters for the message data structure, and wherein the usage parameters comprise an index for the message data structure and wherein the hardware device is responsive to a modification of the index to perform a predetermined action with respect to the message data structure (It should be noted that having a configuration file holding parameters necessary to configure other system elements is a very common practice in the field of informatics. Similarly, to trigger a predetermined action when a stored value is modified is also a very common practice in the field of informatics.).

As per claim 15, Griffin further discloses wherein at least one of the first data processing agent and the second data processing agent is a software task executing in the data processing system (col. 1,l. 31-39,l.46-48).

As per claim 16, Griffin further discloses wherein at least one of the first data processing agent and the second data processing agent is a hardware agent in the data processing system (col. 1,l. 31-39,l.46-48).

As per claim 17, Griffin further discloses wherein the message data structure is an ordered queue of messages (col.6, 1.18-21, col.19, 1.41-43).

As per claim 18, Griffin further discloses wherein the message channel provides unidirectional message transmission from the first data processing agent to the second data processing agent (col.5,1.21-23; col 13, 1.59-63).

As per claim 19, it is a method claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 20, it is a method claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Stack Overflow (cited in IDS dated 4/10/2020).

As per claim 10, Griffin in view of Stack Overflow discloses wherein the set of registers comprises a notification register for storage of the message channel metadata, wherein a value stored in the notification register provides the message status information for the message channel, and wherein the hardware device is responsive to a modification of the value stored in the notification register to perform a predetermined action with respect to the message channel (Stack Overflow discloses that a register among the available set of registers of Griffin can be used to store the message status information.
To trigger an action in response to the modification of a stored value is a common practice in the field of informatics, and thus well-known to the skilled person. For example 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Griffin to include the teachings of Stack Overflow because it provides for ensuring that a message information is passed based on an indication. In this way, the combination benefits by ensuring that a predetermined action occurs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        1/22/2021